In the Supreme Court of Georgia



                                             Decided: March 16, 2015


      S13Y0322. IN THE MATTER OF MURBLE ANITA WRIGHT.

      PER CURIAM.

      The Court having reviewed the Notice of Compliance with Conditions

submitted by the Office of the General Counsel of the State Bar of Georgia, and

it appearing that Murble Anita Wright has complied with all of the conditions

for reinstatement following her suspension by this Court, see In the Matter of

Wright, 294 Ga. 289 (751 SE2d 817) (2013), it is hereby ordered that Murble

Anita Wright be reinstated to the practice of law in the State of Georgia.1

      Reinstated. All the Justices concur.




      1
       We remind Wright that she still must “successfully submit[] to, pay[] for,
and implement[] the recommendations of an evaluation by the State Bar's Law
Practice Management Program within six months of reinstatement.” In the
Matter of Wright, supra, 294 Ga. at 294.